- UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

MAR

1 8

2005

This is in response to your email to the Office of Special Education Programs (OSEP) in
which you seek written clarification of the requirements of Part B of the Individuals with
Disabilities Education Act Amendments of 1997 (Part B) for conducting a manifestation
determination review for children with disabilities in disciplinary situations .
In your inquiry, you request that OSEP provide an opinion on the Oregon Department of
Education's interpretation of 34 CFR §300 .523 of the March 12, 1999 regulations
implementing Part B . Specifically, you state : "Oregon has determined that no
manifestation determination review need be held, even when a student has an expulsion
hearing pending ." You further state that it is your contention that "the IDEA was written
to include all times a district `contemplates' such a removal, and furthermore, that
scheduling and holding an expulsion hearing, no matter what the outcome, is evidence of
contemplating exactly that ." This response confirms the oral clarification that members of
my staff provided you regarding this matter .
The U .S. Supreme Court decision in the case of Honig v . Doe, 108 S . Ct . 592 (1988)
established that a student with a disability could not be unilaterally removed from school
for more than ten school days for misconduct that arose from the student's disability .
The Individuals with Disabilities Education Act Amendments of 1997 included specific
provisions in law requiring a manifestation determination review before a school district
could implement a disciplinary removal that constituted a change of placement . 20
U.S .C. §1415(k)(4) ; see also 34 CFR §300 .523 .
Section 300 .519 of the Part B regulations defines "change of placement for disciplinary
removals" as a "removal for more than 10 consecutive school days" or "a series of
removals that constitute a pattern because they cumulate to more than 10 school days in a
school year, and because of factors such as the length of each removal, the total amount
of time the child is removed, and the proximity of the removals to one another ." 34 CFR
§300.519(a)-(b) .
The Part B regulation at 34 CFR § 300 .523(a) provides as follows :
§300 .523 Manifestation determination review .
(a) General . If an action is contemplated regarding behavior described in
§§300 .520(a)(2) or 300 .521, or involving a removal that constitutes a change of
placement under §300 .519 for a child with a disability who has engaged in other behavior
400 MARYiAND AVE ., S .W . . WASHINGTON, D .C . 20202
www.ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 that violated any rule or code of conduct of the LEA that applies to all children(1) Not later than the date on which the decision to take that action is made, the parents
must be notified of that decision and provided the procedural safeguards notice described
in §300 .504 ; and
(2) Immediately, if possible, but in no case later than 10 school days after the date on
which the decision to take that action is made, a review must be conducted of the
relationship between the child's disability and the behavior subject to the disciplinary
action.
34 CFR §300 .523(a)(1)-(2). Part B does not require that a manifestation determination
review occur when a disciplinary removal is being considered ; rather, the requirement to
conduct the manifestation review determination is triggered on the date that the decision
is made to implement a removal that constitutes a change of placement, and such review
must occur "immediately, if possible, but in no case later than 10 school days after the
date on which the decision to take that action is made ." With regard to your inquiry, Part
B does not require that a manifestation determination occur prior to scheduling or
conducting an expulsion hearing .
I hope this information is helpful .
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
cc : Dr. Nancy J . Latini
Associate Superintendent

